Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7, 1994, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
In support of his challenge to the administrative determination finding him ineligible to receive unemployment insurance benefits, claimant, the former County Attorney of Monroe County, asserts that he was not employed in a major nontenured policymaking or advisory position such as to be excluded from benefits. The undisputed evidence in the record establishes that claimant’s duties included, inter alia, advising the County Executive on legal issues, preparing proposed bills for passage by the County Legislature, reorganizing personnel within the County Attorney’s office and negotiating agreements concerning capital projects on behalf of the County. In view of these responsibilities, we find that substantial evidence supports the Board’s finding that claimant was not engaged in covered employment necessary to qualify for benefits. We have considered claimant’s remaining arguments and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.